Explanations of vote
The next item is the explanations of vote.
(ES) Mr President, the European Union's fundamental motto is 'United in diversity'. Since its origins we have been trying to build a common area, and not just an economic area but, above all, an area of life opportunities and freedom. We are doing so amongst people and nations that have many things in common; I am not just referring to the strategic, political and social interests that we share, but also to our values, habits and ways of looking at life.
We have a common cultural background based on Greek thought, Roman law, Christianity, the Reformation, the Enlightenment, the Renaissance and even globalisation. At the same time, however, there is no question that we still have cultural differences and special identities and, in particular, our own languages. This diversity, though it could be seen as just an obstacle, is in fact a source of great wealth and vitality.
Although it has not been approved, I have therefore voted in favour of the proposal that the European Union Treaty be modified, so that there can be Community legislation in the field of respect and protection for languages, particularly minority languages, as well as the creation of a European Agency for Linguistic Diversity and Multilingualism.
I have also voted in favour of promoting the learning by all European citizens of at least two other languages in addition to their own, since I believe that that is the best way to bring about mutual understanding, co-existence and unity.
(DE) Mr President, on the subject of multilingualism, I welcome the adoption of this report by Mr Joan i Marí. Indeed, I voted in favour of it, albeit with a number of reservations, which I still have. I believe that neither the European Commission nor Members during the vote in this House - the majority, at least - showed sufficient courage on a number of amendments. Multilingualism is a precondition for tolerance and acceptance, and, in the interests of understanding within the EU, more must be done in this field.
It is a fact that Parliament decided the Commission should study the issue of the creation of an agency and present a report to Parliament on this, and it is equally true that the Commission has been found wanting in this regard. This omission must be rectified.
The procedure in this House is that a report is presented before the relevant debates are held and decisions taken.
(CS) Mr President, ladies and gentlemen, it is good news that the new framework strategy for multilingualism has been adopted. The individual Member States will be responsible for implementing this policy. Some Member States are currently carrying out changes to their education systems. The teaching of foreign languages, as a means of both communication and recognising cultural diversity, forms a substantial part of these changes.
We must give unequivocal support to the European Indicator of Language Competence if we are to make the best possible use of individual systems of current language knowledge in educational planning. The motivation for teaching foreign languages is also increased by the transparency of language examination and certification, which is of benefit to those who have them in their future careers.
The report represents an important contribution towards strengthening the teaching of foreign languages, improving the competitiveness of workforces and enhancing communication between the citizens and the European institutions. This a further reason why I voted in favour of this report.
(DE) Mr President, I voted in favour of this report. Amid all the euphoria about multilingualism, we must not forget the deficits that ever declining results of PISA studies have revealed.
The number of non-nationals in school classes should be limited to 30% as a matter of course, however, in order to facilitate integration, maintain quality standards and reduce the potential for cultural conflict. In my opinion, therefore, sufficient command of the local language before the start of normal education and, if necessary, increased linguistic support, for example in the form of an additional year in kindergarten or pre-school, should become the norm in the EU.
(FR) Mr President, I would add my reservations to those of my colleague, Mr Mölzer. There are some excellent things in this report, in particular the fact that it points out that English teaching does not need to be subsidised by the European Union.
It includes an extremely ambitious position, which is aimed at making all sixty or so minority languages official languages, but this is somewhat to the detriment of the 21 national languages of the Union, some of which are already, to some extent, under great threat: Latvian, Lithuanian, Estonian, Hungarian and Slovenian are not languages of international communication. Even the status of Italian, German and French is of some concern.
It is somewhat illogical for the report to propose making savings on the grounds that these official EU languages are not necessarily regarded as working languages in all of the delegations, and this so as to release funds for the benefit of regional languages. Yesterday, we had the rather regrettable example of the Head of a State that has recently become fully independent, who felt obliged, rather than to speak in his mother tongue, to speak in English, even though he had been a student in Strasbourg! That does not bode very well, in my view, for the development of multilingualism in the European Union.
I voted for the Joan i Mari report on a new framework strategy for multilingualism, although I have some reservations as regards some proposals and amendments that have been adopted.
I feel that the European multilingualism strategy should cover the teaching and promotion of 'European world languages', a term that applies to Portuguese, which is the third most widely spoken EU language in the world (behind English and Spanish, and ahead of German, French and Italian). Owing to its uniqueness and to the fact that it is spoken by some 200 million people in eight countries spread over five continents, the Portuguese language should be one of the EU official languages. The report fails to acknowledge this, as it ought to.
Portuguese is the most durable link between the continents, as it is a means of communication, the raw material used by great poets and writers, and has a dignity born of eight hundred years of history.
in writing. I will be supporting this report with a degree of reluctance. It seems to me that the endless addition of further languages to the cocktail of the EU's official languages is not necessarily of benefit to the efficient working of the institutions. I agree that it must be possible for MEPs to speak and listen in their own languages, but that is not necessarily true for Commission or Council officials.
We now have the anomalous situation whereby Gaelic will be available for those from Scotland, Spanish for those from Gibraltar, but not Welsh for those from Wales. Yet, if we are to add new languages, I would plead that amongst these must be the language of one part of my constituency, namely Cornish. It is a minority language, but its potential speakers are at least as numerous as those speakers of Maltese, an official language of the Community.
in writing. (SV) Multilingualism is important for freedom of movement within the European Union. We have therefore voted in favour of the report as a whole.
However, we have voted against certain proposed wordings, including those concerning language legislation for the EU, the setting up of an Agency for Linguistic Diversity and/or Multilingualism and the establishment of an interinstitutional EU working party charged with bringing about an amendment to the EU Treaty with a view to creating a legal basis for the concept, 'respect for linguistic diversity'.
As always, the European Parliament's tendency to grow like Topsy enters the picture. We would point out that the Member States are exclusively responsible for the organisation of teaching and for ensuring that the content of education systems is fully respected. Consequently, it is the responsibility of each Member State to make sure that people are given a proper linguistic education.
in writing. - (PT) I wish to congratulate Mr Joan i Mari on his important and timely report on a new framework strategy for multilingualism, to which I lend my full backing. I welcome the proposed measures to promote multilingualism in Europe.
The existence of various languages in Europe is a characteristic that is peculiar to the process of European integration and a key component of European culture. The learning of various languages, which is the objective known as 'mother tongue + 2' established in the Lisbon Strategy, should be encouraged with a view to facilitating communication between people from different countries and to fostering acceptance of the differences between them.
in writing. I voted for this report and warmly welcome measures to protect and enhance the use of minority languages. However, encouraging multilingualism should not spill over into the excessive (and unnecessary) provision of interpretation and translation into regional languages.
in writing. - (PT) I voted in favour of the report before us because multilingualism is a subject that is close to my heart and because I feel that the EU should send out a loud and clear message promoting linguistic diversity in its territory.
As regards the European Indicator of Language Competence, mentioned in the report, I shall reiterate the arguments I put forward in my written statement on the issue.
The adoption of an Indicator of Language Competence is needed to redress the lack of verifiable data on the EU citizens' language skills. This Indicator must not, however, be restricted to the five most widely spoken languages in the EU. Among other factors, we must take into account the profile of other European languages around the world. This is a key aspect of the issue, and one which the EU must incorporate into its policy of openness towards, and cooperation with, the rest of the world.
For this reason, my vote in favour of Amendment 4 is a way of emphasising the call for the Commission to set out a specific timetable for extending the Indicator to all of the official EU languages, as I proposed in my written statement.
In the new framework strategy for multilingualism, I welcome the fact that Parliament has taken on board my contribution to the recognition of the strategic importance and global relevance of European world languages.
Around the world, 350 million people have English as their mother tongue; Spanish is the mother tongue of 280 million people; Portuguese is the mother tongue of 230 million people, and 125 million have French as their mother tongue. These figures and the geographical spread of speakers of these languages are indicative of the importance of European languages with a worldwide profile. These languages enhance our capacity to sustain and strengthen direct relations and contacts with other parts of the world, without the need for an intermediary.
Turning to another aspect of the issue, I am aware that those opposed to the European promotion of multilingualism cite cost as one of the reasons for eliminating it or replacing it with one working language, or just a few.
It is undeniable that it costs money. It must be remembered, however, despite the financial arguments that are trotted out, that of the costs incurred in the construction of modern Europe, this one is in a very good cause, the promotion of our tradition. Multilingualism certainly costs less than war, and is a powerful cultural activity.
in writing. Multilingualism is an important concept. We need to recognise the uniqueness of the European Parliament in having simultaneous interpretation in 21 different languages, soon to be 23. However, if we are going to achieve the aim of all EU citizens having competence in their mother tongue plus two other languages, we need support at Member State level.
In Scotland, fewer people are choosing to study foreign languages at school and university. We must reverse that trend. I am pleased that all 10-year olds in Scottish schools are learning a foreign language. Their efforts should be encouraged and supported. The Scottish Executive support for Gaelic medium education should also be commended.
in writing. - (FR) The desire to make the granting to certain countries of the generalised system of preferences - that is to say, privileged access to the European market for their exports - dependent on those countries' complying with the minimal rules of the International Labour Organisation, is a good thing.
However, as is usually the case with this type of resolution, I fear that we are still at the stage of pious hopes. Despite the clauses demanding respect for human rights and the basic 'social' rights with which the Europe of Brussels peppers its international trade agreements, I do not believe that it has ever punished any violation of these rights or enforced these clauses. It agrees to trade with China and has supported its entry into the WTO, despite what we know about the working conditions in that Communist country, about the existence of Laogai camps and forced labour, about the political repression and lack of freedoms, and even about the systematic violation of the right of ownership, by the large-scale counterfeiting and copying that is practised there.
The problem here is one of credibility, and, on this point, Europe has none.
in writing. More trade union activists are murdered each year in Colombia than in the rest of the world combined. In 2005, 70 trade unionists were killed, while 260 received death threats, 56 were arbitrarily detained, seven survived attacks in which explosives or firearms were used, six were kidnapped, and three disappeared.
The Commission has taken great pride in touting its credentials in matching GSP benefits with rights standards. Even the ILO itself has stated that Colombia is not in full compliance with ILO core labour standards, which should be necessary to afford GSP+ benefits. Ratification of an ILO convention is not the same as implementation, as trade unionists in Colombia will readily testify.
I therefore welcome this resolution and the statement made by Commissioner Mandelson during the debate and urge the Commission to review Colombia's GSP+ status. Otherwise a country which murders its trade unionists will continue to appear to be rewarded for doing so.
in writing. I welcome this vote. In far too many countries that get GS preferences there are repeated violations of workers' rights. The Commission must through regular and transparent evaluation ensure the implementation of the relevant ILO conventions.
(CS) Mr President, ladies and gentlemen, I should like to explain why I voted in favour of the proposed recommendation for a directive on services in the internal market. I should first like to say that I am convinced that it is a good thing that after three years of protracted negotiation the European institutions have reached a decision on progress towards liberalising the free movement of services. This will lead to the creation of more than half a million new jobs and will support economic growth in our countries.
Although the directive in its final form does not correspond entirely to my original idea of the liberalisation of services in the EU internal market, it will still bring added value to all stakeholders, and this is why I voted in favour of it. It will allow traders and small and medium-sized enterprises easier access to the markets of the other Member States. The compromise reached in the Council is a very fragile one, however, and there is no point in putting it at risk. For this reason I did not vote for certain amendments relating to sensitive issues, such as compliance with labour or criminal law, the definition of social services and screening obligations. These issues will certainly form the subject of future debates.
(HU) As an MEP from one of the new Member States, I have fought hard for the rights of our businesses and our workers, and have put questions to the Commission on several occasions both orally and in writing concerning the protection and respect of workers' rights.
In the process, we have often come up against legal, political and economic problems. We have frequently been accused of social dumping, of lowering the standards for safety in the workplace and other similar absurdities. By now the majority of the issues - including the SoKo Bunda and Pannonia affairs involving Hungarian workers in Germany - have been resolved, court decisions have stopped the German authorities' action and there are even lawsuits for damages underway.
The acceptance of the Services Directive today is a giant step in the direction of clarifying the various uncertainties. It is a compromise, which means no one is really fully satisfied, but it is a good compromise that will advance our cause, namely the achievement of the fundamental freedoms of our Union, the free movement of services.
(IT) Mr President, ladies and gentlemen, I voted in favour of Mrs Gebhardt's report, mainly because I come from a border area, where these difficulties are experienced on a daily basis. I therefore believe that these are positive measures, which will specifically benefit border areas.
I rather regret the years of controversy that have surrounded the draft Services Directive with which we are dealing today and which, in the end, has received very strong support even in this House, support that I feel is well deserved. I hope that, in future, pro-active and positive proposals will prevail over controversies.
- (LT) Mr President, ladies and gentlemen, the freedom to provide services is one of the four freedoms of the European Union guaranteed by the EEC Treaty. Treaty prohibits restricting the establishment of nationals of one Member State in another Member State and creating barriers to the free movement of services.
Fellow Members, it has been two years since we started working on this document enabling the freedom which has been our fundamental right for as long as 50 years. The principle of country of origin (a prerequisite for the free movement of services), services of general interest, healthcare, social and other services have all been excluded from the proposal for a Directive.
Lithuania was the only country to abstain in the Council's voting for the Directive. I believe that it will not be long before we see that implementation of the Directive will not fulfil our expectations. Consequently, I oppose this Directive, just as during the first reading.
(FR) Mr President, ladies and gentlemen, even though many advances have been made in comparison with the initial text presented by the European Commission, the directive on services in the internal market that has been submitted to the vote today differs from the European Parliament's first reading. I therefore voted to reject the common position.
Indeed, services of general economic interest are still part of the scope of the directive, as are some services of general interest. The scope of the exclusion of social services of general interest is also far more limited. The fundamental rights guaranteed by the European Charter now only feature in a recital. Finally, the text remains ambiguous as regards the exclusion of labour law.
While the written statement presented by the European Commission provides some of the necessary responses to these issues, which I consider to be essential, it does not have any legal value, and, in the event of a legal dispute being brought before the courts, the Court of Justice will be unable to take it into account. It would have been different if this statement had come from the Council, as colegislator with Parliament.
Mr President, the deal brokered here, which has achieved such a large cross-party majority, has shown Parliament at its best. We have looked at and reviewed Commission proposals, made sure they are workable and politically acceptable across our countries, and got a solution which I am sure will bring huge benefits to the EU economy.
I am particularly pleased with the last-minute adjustment that was made to this deal on the issue of comitology. It was only a few months ago that we signed an agreement with the Council to give Parliament enhanced rights of scrutiny over the implementing measures that will flow from this directive.
It was unacceptable for the Council initially to say that the new deal would not apply to this directive. Part of the deal was that it would apply to all new legislative measures which empower the Commission subsequently to adopt quasi-legislative implementing measures. That has now been accepted, fortunately, as part of the deal, which means that no implementing measures of a quasi-legislative measure flowing from this legislation can come into force if Parliament rejects them.
(PL) Mr President, I voted in favour of adopting the modified version of the draft Services Directive. In other words, I was against rejecting it. I am generally an optimist, and that is why I think that it will contribute to cutting red tape, increasing economic growth and creating new jobs.
Let us be honest, however, and admit that the original version of the Directive, put forward by the European Commission three years ago, was much better and could have made a better contribution to achieving the aims of the Lisbon Strategy.
The current directive has been significantly watered down and it is difficult to describe it as a great success. It seems that some old Member States are afraid of the free provision of services and of competition with new Member States, using fear of social dumping as a justification. This attitude is difficult to comprehend, as I imagine that we all want Europe to become more competitive and dynamic.
(DE) Mr President, I am convinced that the proposal for a Services Directive on which we have voted represents the achievement of a good compromise between freedom to provide services on the one hand, and the need to impose restrictions in the interests of workers and of small and medium-sized enterprises on the other. Indeed, that is why I have voted in favour of this report.
It is now up to Member States to monitor compliance with the provisions. Only then will we be able to count this Services Directive a complete success. I would appeal to the Council Presidency, to the Council - which is now absent - to put pressure on Member States to indeed prepare the appropriate monitoring mechanisms for the implementation of the Services Directive.
in writing. - (FR) The adoption by the European Parliament of the Services Directive enables general provisions to be established that will make it easier for service providers to exercise their freedom of establishment and that will facilitate the free movement of services, the high quality of which is guaranteed, and also excludes the risk of social dumping contained within the initial concept of the country of origin principle, which has been removed.
The scope of the directive has been considerably reduced and excludes, in particular, health services, non-commercial public services and certain commercial public services. Service activities represent 70% of the European Union's GDP and offer significant growth and employment potential. Looking back, I should like to point out that the President of the French Republic, Mr Chirac, was strongly advised to stop the initial text, which was presented, at the time, by the Prodi Commission.
This matter shows the growing influence of the European Parliament, for which this is a great political victory, and symbolises the concept of the social market economy as it is expressed in the draft Constitutional Treaty for Europe. We must now turn our attention to the Member States, which are responsible for transposing this text into national law in a fair, equitable and sincere manner.
in writing. I voted, as one of UKIP's MEP's, for most of the amendments put forward by the EUL/NGL and Greens/EFA, because, within the limits of their understanding of the dangers of supra-nationalism, these amendments nevertheless recognised, and sought to obviate, the harm, which a lack of democratic, national control over the provision of services can wreak upon ordinary people and especially upon the less well off.
in writing. We voted for most of the amendments put forward by the GUE/NGL and Verts/ALE Groups because, within the limits of their understanding of the dangers of supra-nationalism, these amendments nevertheless recognised and sought to obviate the harm which a lack of democratic, national control over the provision of services can wreak upon ordinary people and especially upon the less well off.
in writing. - (FR) I voted in favour of the motion to reject the Council common position on services in the internal market. The vote at second reading was cast on a backwards-looking text in comparison with the vote at first reading. There remain too many uncertainties regarding the application of the country of origin principle. The text in no way clarifies the ambiguities that remain concerning the protection of public services and consumers.
Even more serious is the fact that, even though labour law comes under national powers, the Council has just subordinated respect for labour law to Community decisions, insofar as respect for labour law will now be subject to the judgments of the European Court of Justice.
The European Union is turning its back here on its initial ambition to create a united European area. With the downwards harmonisation of social, environmental and consumer protection rules, the European social model has been jeopardised.
in writing. - (FR) The French members of the Socialist Group in the European Parliament have refused, this Wednesday 15 November, to endorse the report on services in the internal market, in other words the Services Directive.
Indeed, despite the very important advances made by the PSE and the Socialist rapporteur, Mrs Gebhardt, at first reading - not least the rejection of the country of origin principle - Parliament has not obtained any guarantees from the Commission regarding a draft framework directive on public services.
With this being the second reading of a text whereby there is no final vote on the complete text, we endorsed the amendment tabled by several groups (the Confederal Group of the European United Left/Nordic Green Left and the Group of the Greens/European Free Alliance) aimed at rejecting the text. Furthermore, we tabled several amendments aimed specifically at guaranteeing respect for the freedom of the Member States to define what they mean by social services of general interest.
As Mr Poignant pointed out on behalf of the French Socialists, 'the definition, formulation, organisation and actual funding of services of general interest, whether economic or otherwise, must remain a duty of the Member States and of their regional and local authorities'.
in writing. - (FR) I voted in favour of the amendment aimed at rejecting the Council common position on the Services Directive. The directive is unsatisfactory because it introduces more confusion and legal uncertainty and further weakens the amended proposal adopted by the European Parliament at first reading, which I voted against.
This is particularly the case as regards labour law and the social and public services that have been excluded from the scope of the Services Directive. Above all, however, the Council text gives the Commission the power to oversee the application of the directive.
While the country of origin concept has disappeared from the text in the text amended by the Commission, it has not been replaced by the country of destination or host country concept. I find this very harmful, all the more so because it will be the European Court of Justice that settles any disputes that may ensue.
It is therefore a liberal Services Directive that has been adopted this 15 November.
Three years of debates will not have made it possible to avoid a conclusion with dangerous consequences for political and social Europe. This is a harsh blow to European integration - one that it scarcely needed.
in writing. - (PT) The adoption of this directive, which has just taken place, is an extremely worrying development. We are bitterly disappointed at the rejection of the proposal to reject the Council common position that our group tabled and to which we put our name.
What happened today was tantamount to a capitulation, on the part of the two biggest groups in Parliament, the Socialist Group in the European Parliament and the Group of the European People's Party (Christian Democrats) and European Democrats, in relation to their positions at first reading last February. They did nothing to promote the agreement that they had made and voted for, following the protests and demonstrations in Strasbourg. They have now returned to some of the most damaging aspects of the original, notorious Bolkestein Directive.
What they are seeking is the liberalisation of services, including in the area of public services, thereby caving in to pressure from the large economic and financial groups, which have seen this 'step' as a fresh opportunity to exploit the workers and for economic domination. Not only will it undermine the sovereign right of States to define, protect and fund public services, it will also remove their ability to define funding standards and to protect services as a whole. In so doing, it will strengthen the power of supranational bodies such as the Commission.
We believe that each country should continue to have the sovereign right to make decisions on the public services they want, their public property, their form of funding and organisation, and on the rights of workers and end users.
Despite the significant progress made in relation to the European Commission's initial text, the text on services in the Union that has been proposed today at second reading does not offer guarantees that are sufficient to prevent any risk of the European social model falling apart.
Certain sensitive social services, such as social housing, family support services and public health services, which were initially excluded from the scope of the future directive at first reading, have thus been reintegrated by the Member States.
The legal vacuum accompanying, in particular, the abolition of the PPO has not been removed, leaving it to the arbitration of the Court of Justice judges - and not to the legislator - to define the future characteristics of European policy via the case-laws that this situation will most certainly generate.
It is clear, in this context, that the Commission's written statement, which is aimed at clarifying some of the gaps in the text, such as the exclusion of labour law, does not present any real legal value, and that makes its influence and usefulness particularly uncertain.
For all these reasons, I voted to reject the proposal for a directive on services.
in writing. - (FR) If the new version of the Bolkestein Directive had not already suffered from serious shortcomings, particularly that of not being fundamentally different from its predecessor, one reason alone would have prompted us to reject it: the suspicious consensus between the Socialist Group in the European Parliament and the Group of the European People's Party (Christian Democrats) and European Democrats and, what is more, their adoption of the compromise drafted at the Council.
The real revolution would have consisted, among other things, in explicitly stating the priority for a Member State to apply its national law, and particularly its national labour law and its national social, criminal and fiscal laws, in its territory. That is to say the country of destination principle, as opposed to the country of origin principle. This would not have prevented service providers from another Member State from being able to offer services in another country; this would have simply meant there being fair competition with national operators. The revolution would have consisted in agreeing to the Member States' being able to introduce conditions regarding access to certain activities, such as the situation of the labour market, or reasons justifying territorial planning. They do not have this possibility.
After competition with the rest of the world and competition among businesses, Europe is now establishing competition among European workers, whether self-employed or salaried, and thus competition among social systems. It is heading for disaster.
in writing. (SV) The June List welcomes the Services Directive and believes that services companies, irrespective of the country they come from, should not be discriminated against in any EU country.
The key issue in the debate on the Services Directive has been that of whether the country of origin principle should underpin the directive or whether the host country's legislation should apply in full. The country of origin principle affects significant, but strictly limited, areas such as construction, installation activities and consultancy services. We welcome competition in these areas but believe that it should take place on conditions that are fair to all the parties. We believe that Swedish rules should apply on Swedish territory. It is therefore gratifying that, in its common position, the Council rejects the country of origin principle.
The Council's position is mainly a victory for those views that the June List represents. Competition within the services sector will be intensified. At the same time, the national independence of the Member States will be respected in that the country of origin principle does not form the basis of the directive. It is a good thing that the national monopolies on services will not be affected and that national labour legislation, collective agreements, union rights and legislation on social security remain untouched.
The Council common position largely takes account of the fundamental amendments adopted by Parliament at first reading. The exclusions are clearly explained and relate in particular to fields such as healthcare services and audiovisual services.
The country of origin principle has been deleted, and labour legislation and social agreements in the countries concerned have been respected.
Market access for our enterprises has also been facilitated by the dismantling of many arbitrary barriers.
In addition, Commission opinions have provided greater clarity. Consequently, the overall result of the negotiations can be considered a success for Parliament, but also for economic and social policy. Of course, every compromise has its weaknesses, and some of the Council's amendments are not quite clear, but it would be wrong to question the overall result - which is on the whole very positive - by reopening the debate in the Council.
in writing. - (FR) The Services Directive has just been adopted, by a clear majority. This is to the European Parliament's credit. This is a victory for the European Union. Why? Services represent over half of the European economy, and are the main source of jobs. The free provision of services features among the founding principles of the Union, and the creation of a genuine internal market in services is key to economic growth in Europe, and thus to the creation of jobs.
The text adopted today in Strasbourg commits us to this path, while providing the necessary guarantees regarding the safeguarding of public services of general interest and the continuity of our social acquis and of our labour law. By excluding the country of origin principle, it prohibits social competition and constitutes an effective barrier to social dumping. It does away with the unjustified protectionist obstacles, while permitting the Member States to apply their national rules when the public interest warrants it. The scope of the text has also been reduced, with the exclusion of sensitive sectors such as the audiovisual sector, the health sector, part of the social services sector, the gambling sector and even the notary sector. This is a good compromise, which will take Europe forward in line with the interests of its population.
in writing. - (FR) I voted against this directive because I feel that, despite the improvements obtained in the parliamentary debate and under the pressure of the trade unions' and citizens' involvement, it remains profoundly liberal.
No prospect of genuine harmonisation, aimed at benefiting consumers and workers, is envisaged in return for the fearsome deregulation of the services sector in Europe, which is mainly aimed at benefiting businesses.
As for public services, while the Commission refuses to make progress on the framework directive on services of general interest, the Services Directive helps to weaken public services, some of which will suffer its effects in the same way as simple commercial services.
Finally, the 'prohibited requirements and requirements to be evaluated' in Articles 14 and 15 make it impossible or, at least, extremely difficult, to carry out any public regulation in the services sector. There will be a maximum price for basic services; a minimum number of employees in order to guarantee the quality of certain sensitive services; territorial planning, for example for the opening of supermarkets; and so many rules that were considered until now to guarantee respect for the general interest and that are now regarded as so many unacceptable barriers to freedom of establishment and to the freedom to do business.
in writing. I consider that the closed list of services of general interest is too limited and will leave many services in limbo. Are they in or out? We have no framework directive on these areas, which are essential in combating poverty and encouraging social cohesion and are of particular importance to women. They are key EU policies. The Commission statement this morning cannot bind the future Commission which will be holding office when the directive comes into force. The statement has no legal standing before the ECJ, which will now be making decisions that Parliament chose to duck. We have seen in today's vote that the majority of this House prefers not to make clear statements on labour rights and the protection of public services. How will they explain to their councillors at local and regional level that they are weakening their role in determining the provision of services of general interest and safeguarding the public interest? Parliament has achieved positive changes in the original proposal. We could have done more.
in writing. - (FR) Despite a few improvements, despite a few additional sectors being excluded from the scope of application or, rather, of annoyance, of the first version of the Bolkestein Directive, this text, in its new draft, remains fundamentally unacceptable. It remains an open door to social dumping and to unfair competition among workers.
It does not, in fact, resolve any of the problems raised by the original directive. It does not exclude public services and does not safeguard the right of the Member States to determine the way in which these services are defined, organised and funded. It denies the legitimate, economic, social or other requirements that these very Member States can impose on access to an activity, and only acknowledges the possibility for them to invoke 'overriding requirements of the general interest', a vague concept that the Court in Luxembourg will take it upon itself to interpret in the most restrictive way possible. It subordinates respect for the labour law of the Member State in which the service is provided to respect for Community law and, more specifically, for the free provision of services principle laid down in the Treaties, a move that amounts to denying the application of this national law.
Several million Europeans rejected this ultraliberal Europe, which scorns men and nations and prioritises market laws, financial interests and sacrosanct competition. Listen to them before it is too late!
I voted in favour of the amendment to reject this directive. The directive is a step back in comparison with the vote at first reading because it leaves the application of the country of origin principle open and in no way excludes public services - SGIs, SGEIs - from this 'free competition', with the result that they will become very destabilised.
The European Commission explains that the text does not clearly establish which law will apply and thus that private international law, which is closely related to the country of origin principle, will apply most of the time. The room for manoeuvre that the Member States have to act on the social field will be extremely reduced. In spite of the formal progress made, little by little, the liberal reality will impose itself with this text, and our social model will be jeopardised.
in writing. - (FR) In an attempt to obtain the consent of the people of France during the referendum on the European Constitution, the 'Yes' camp, particularly within the UMP, made them three promises: that the Bolkestein Directive would be withdrawn; that VAT would be lowered for the catering sector; and that the plan for Turkey to join the EU would be abandoned. The people of France are finally going to end up with Turkey, the Bolkestein Directive and an unchanged VAT rate.
The compromise on which we are voting today is a seemingly watered down version of the original text, which includes, as a double whammy, full powers for the Commission and the Court of Justice to re-establish the initial text. How can Mr Toubon say that, by adopting this compromise, he hopes to 'avoid the worst'?
The worst would therefore mean there being no directive, but that was precisely the promise made to the people of France in 2005 by the UMP and the Head of State!
in writing. - (FR) It is without enthusiasm that I am voting today in favour of the Services Directive. This text has been far too distorted and manipulated. Crucial provisions such as those on the posting of workers have disappeared, and I regret that.
We were told that these provisions have been removed in order to prevent social dumping, but there is no truth in that. Those provisions would have clarified the ground rules and controls within the European Union regarding businesses and workers. Equally, we very much celebrate and welcome the fact that the country of origin principle - which was accompanied with the necessary safeguards - has disappeared.
Yet, how can we, at the same time, look forward to taking a great step forward for the internal market? What do we offer our businesses and our citizens? Not, at any rate, the clear rules that they need in the internal market.
Too many lies and fears have marred the debates surrounding this matter, to the detriment of the internal market and the integration of our Europe.
With this directive, we have missed a great opportunity to integrate ourselves more. Let us learn lessons from it for the future and let us not make the same mistakes.
in writing. I welcome the Gebhardt Report and effectively the adoption of the Services Directive. Parliament has played a significant role in allowing freer movement of services across EU borders without undermining social services, trade union rights or environmental laws. Parliament will have to monitor the implementation of the Directive closely to ensure that the commitments made in the Chamber by the Commissioner are adhered to.
in writing. The Services Directive will have a profound impact on the lives of workers and consumers, lowering the standard of service provision and increasing the risks of social dumping. It gives exclusive prominence to the freedom to provide services across borders, whereas freedoms such as social rights and collective bargaining are excluded or dismantled.
The directive puts downward pressure on wages and provides companies with numerous loopholes which they can exploit to pay less than the minimum wage. It provides an incentive to service providers to establish themselves in low-wage, low-tax countries, and encourages a race to the bottom in relation to wages and employment conditions.
Regulatory requirements are an integral part of the functioning of all services, and the need for such requirements increases with the amount of private-sector involvement. The directive challenges the right of Member States and local authorities to regulate services.
Finally, Parliament has capitulated to the Commission and the Council in its refusal to uphold its already inadequate first reading position.
Unfortunately I was unable to vote on this occasion due to the hospitalisation of my son.
in writing. - (MT) I voted in favour of this directive for two reasons.
Firstly, we have not treated people like numbers, at the service of the market, but, rather, we have placed workers' rights above all other considerations.
The second reason is that we have removed all restrictions on the movement of persons, not by playing workers off against each other and thus having a contest that is won by those who offer their services on the worst conditions, but by showing that we want to use freedom of movement to enhance workers' rights.
This vote should send out a strong signal that no one should continue to abuse foreign workers by offering worse conditions than those offered to local workers. Nor should it be admissible to pressurise local workers into accepting lower wages and conditions through such methods.
Over and above this, workers should be given full information about conditions being offered to local and foreign workers and should not be left bereft of information. Lack of information leads to suspicion and antagonism, just as is happening, for example, at the Malta Drydocks.
Savings on expenditure should not be achieved by abusing workers' rights, but by raising the quality of services. This is what the directive should accomplish.
The Coalition and the European left as a body voted against the amended Bolkenstein proposal adopted by the European Parliament because it will bring the position of workers under pressure and is a serious blow to social Europe.
The compromise between the European right and the socialists moderates but does not eliminate the neoliberal logic and huge negative social impact of the proposal. With its ambiguities, it leaves the door open to further unfavourable interpretations, by both the Commission and the Court. The reworded Commission and Council proposal adopted today by Parliament without any amendments strengthens all these dangerous ambiguities.
The Court of Justice of the European Communities systematically protects the undertakings that provide services in its case law, using the principle of the country of origin. It always rules against the rules of the host country, with the argument that they hamper the activities of the undertakings in question.
The dangerous relocation of undertakings to countries with minimal social and environmental legislation is strengthened with the adoption of the directive.
The fight by the European left against social dumping will continue even after the vote on the directive, both at national and at European level, in cooperation with the trade unions and non-governmental organisations.
in writing. - (FR) I did, of course, vote in favour of the Services Directive. The fruit of broad compromises, it is an amended, revised and revisited text that opens up the services market in Europe. I voted in favour of this text, as did the vast majority of Parliament - as did almost four-fifths of its Members.
The opening up of the services market will be positive for our economies; it will help in the fight against illegal labour and will guarantee better social protection for all European workers. According to the OECD, the directive is going to create two and a half million jobs in Europe and, until proven otherwise, is going to create jobs; this is still the best social policy there is!
Demonisation is the tactic used by those who are deprived of it: it is, I might add, amusing to note that, in the Socialist camp, only a last handful of diehards, including the French-speaking Belgians, are still rejecting this compromise, which has been accepted by everyone, including the trade unions!
Parliament and the Council have played their part and proved those who constantly demonise this text wrong. This text, in its current form, preserves the best parts of the European social model and recognises the specific nature of services of general interest. The colegislators have put an end to the lies and given Europe a chance of growth!
in writing. - (FR) In line with my vote on the Services Directive at first reading, I voted to reject the common position. Indeed, the Council has not taken up all of the amendments tabled by the European Parliament. I had to reject the Council common position because it clearly excludes labour law and social services of general interest.
That is why I co-signed and voted in favour of three amendments tabled by the French Socialist delegation providing for the clear and total exclusion of labour law and social services of general interest from the scope of the Services Directive. Indeed, it is a question of protecting Europeans' fundamental rights. These must not be governed by the rules of the internal market.
Although the Commission statement clarifies its aim on several points, it is not enough because it has no binding force.
I finally voted in favour of the amendments aimed at completely excluding services of general interest from the scope of this directive.
in writing. - (PT) It has taken 50 years for the EU to achieve the free movement of services enshrined in the 1957 Treaty of Rome. It is now about to become a reality.
The EU is taking another step in the right direction with the Services Directive, which will facilitate the freedom of establishment and the freedom to provide services in the EU Member States offered by the internal market.
Controversial since its beginnings as the Bolkestein Directive, the final text is rather less forthright.
I believe, however, that this report has struck the right balance between the crucial need to open up the services sector to competition, whilst preserving the European social model.
I voted for this Directive because I feel that Portugal has much to gain, as it will accordingly derive maximum benefit from the internal market.
Adopting the directive was the right thing to do if only because a series of administrative and legal obstacles imposed by the national, regional and local authorities have been removed. Portuguese companies, and in particular SMEs, will be the main beneficiaries.
Furthermore, the adoption of the Directive will contribute to achieving the objectives of the Lisbon Strategy aimed at more growth, more jobs and greater freedom for consumers to choose services.
Although the Council's common position on the Services Directive, on which we are to vote today, may be an improvement on the original Commission proposal, a few aspects of it still remain unacceptable.
The document creates legal uncertainty. It is, for example, left unclear what legislation applies and to what extent Member States can impose national provisions. The possibility for upward harmonisation has not been included. Moreover, the review clause leaves the door open to the reintroduction of the country-of-origin principle and to the addition of services currently outside the directive's scope. Services of general economic interest fall within the directive's scope and since there is no framework directive for services of general interest, this directive is at risk of forming a horizontal framework for services of general economic interest.
I also regret the fact that the list of social services that fall outside of the directive's scope has - having originally been indicative - been changed into a limitative list. In addition, the absence of any reference to the Charter of Fundamental Rights is disappointing. I am, finally, particularly disgruntled at this House's capitulation in respect of the maximum enforcement of the achievements that were attained at first reading. As a result, the future of a democratic and social Europe is being undermined.
in writing. I welcome the vote today on the Services Directive and support the compromise reached.
in writing. (PL) The only benefit of the present compromise on the Services Directive is the fact that its adoption will not worsen the basis on which the services market operates. That is the only reason why we can support this compromise in today's vote. The European Court of Justice will provide the litmus test for this Directive, as it will certainly, be called upon frequently to rule in disputes concerning the Directive's contradictory contents.
On the one hand, we have the stipulated freedom to provide services. On the other hand, this Directive does not apply to the fields of vaguely-defined public and social services and temporary work agencies. It has no influence in terms of regulating labour legislation and collective agreements and its scope is limited in terms of the work carried out by posted workers.
As a result, no real barriers to the provision of services in the EU will be removed when this Services Directive is adopted. It is a compromise that has been achieved entirely at the cost of the new Member States, who have a competitive advantage on the European Union market, especially in the services sector. None of the social reasons put forward for introducing these above-mentioned exceptions and restrictions fulfil their declared social objectives. They are merely evidence of economic chauvinism on the part of the trade unions and other interest groups in the old Member States.
Hitherto, the debates on the draft have been the greatest example of European hypocrisy that we have witnessed during this term. The European Parliament and, with it, the entire European Union, is pretending to introduce the principles of a common market to the services sector. In doing so, we are not only fooling ourselves, but our citizens as well.
in writing. - (FR) I should like to begin by highlighting the effective work done by the rapporteur, Mrs Gebhardt, who has ensured that the adopted text is markedly better than Mr Bolkestein's initial draft.
Nevertheless, even though her work was remarkable, I voted in favour of the amendment to reject this directive and of the amendments that I co-signed, together with those tabled by the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left/Nordic Green Left, because the text at second reading does not go as far as the one at first reading.
Many grey areas remain in the text, and they would have needed to be clarified before we were able to accept such an important text as this, which involves the future of the people of Europe.
Furthermore, certain services, such as services of general interest, have not been removed from the framework of this directive, and this could lead to wayward paths being taken.
I feel that the Court of Justice and the Commission have been given too much influence over the control of the Member States and the interpretation of the directive. The legislator gives more than its due to the government of the courts.
That concludes this item.